DETAILED ACTION
                                               Response to Amendment         
1.   This Office Action is in response to Amendment filed on 12/04/2020.    
       Claim 1 has been amended.
       Claims 5-10 have been added.
       Claims 2-4 have been remained.
       Claims 1-10 are currently pending in the application.     
                                                     Terminal disclaimer
2.   Terminal disclaimer has been submitted on 02/24/2021 and the double patenting mailed on 12/02/2020 has been withdrawn.
                                               Claim Rejections-35 USC § 112
3.   the amendment to claim 1 has filed on 02/24/2021 and the 112 rejection mailed on 12/02/2020 has been withdrawn. 
                                 Examiner’s Statement of Reasons for Allowance
4.    Claims 1-10 are allowed.
5.     The following is an examiner’s statement of reasons or allowance: 
         None of the prior art teaches a nanoelectromechanical system (NEMS) switch comprising an interlayer sandwiched between a support layer and the substrate, wherein the drain electrode is connected to the substrate via the interlayer, in combinations with the other structures as cited in the independent claim 1.
         Claims 2-5 are directly or indirectly depend on the independent claim 1.

 an interlayer sandwiched between a support layer and the substrate, wherein the source cantilever is connected to the substrate via the interlayer, in combinations with the other structures as cited in the independent claim 6.
         Claims 7-10 are directly or indirectly depend on the independent claim 6
                                                              Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    







/PHUC T DANG/Primary Examiner, Art Unit 2892